Exhibit 10.2

EIGHTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 29, 2012 by and between SILICON VALLEY BANK (“Bank”)
and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose address is
25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 9, 2009, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2009, that certain Second Amendment to Loan and Security Agreement dated as of
June 30, 2009, that certain Third Amendment to Loan and Security Agreement dated
as of March 30, 2010, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 15, 2010, that certain Fifth Amendment to Loan and
Security Agreement dated as of April 20, 2011, that certain Sixth Amendment to
Loan and Security Agreement dated as of September 12, 2011 and that certain
Seventh Amendment to Loan and Security Agreement dated as of October 25, 2011
(as the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 4.1 (Grant of Security Interest). Paragraph three of Section 4.1 of
the Loan Agreement hereby is deleted and the following new paragraphs hereby are
added to the end of Section 4.1 of the Loan Agreement as follows:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are



--------------------------------------------------------------------------------

satisfied in full, and at such time, Bank shall, at Borrower’s sole cost and
expense, terminate its security interest in the Collateral and all rights
therein shall revert to Borrower. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) Bank no longer has any obligations to make any Credit Extensions
to Borrower hereunder, Bank shall terminate this agreement and the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any. In the event
such Bank Services consist of outstanding Letters of Credit, Borrower shall
provide to Bank cash collateral in an amount equal to one hundred ten percent
(110%) of the Dollar Equivalent of the face amount of all such Letters of Credit
plus all interest, fees, and costs due or to become due in connection therewith
(as estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit. When this Agreement is
terminated, Bank shall promptly take all actions and execute all documents
reasonably requested by Borrower, at Borrower’s sole expense, to evidence or to
effect more fully such terminations.”

2.2 Section 9.1 (Rights and Remedies). Section 9.1(h) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows and new
Sections 9.1(j) and 9.1(k) hereby are added as follows:

“(h) demand and receive possession of Borrower’s Books;

(j) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to one hundred ten percent (110%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations related to such Letters of Credit, as collateral security for
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees schedules to be paid or payable over the remaining term of any
Letters of Credit; and

(k) terminate any FX Contracts.”

2.3 Section 12.8 (Survival). Section 12.8 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“All covenants, representations and warranties made in this Agreement continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid in full and satisfied. The grant of security interest by Borrower in
Section 4.1 shall survive until the termination of all Bank Services Agreements
(or cash collateralization of the obligations under such Bank Services
Agreements to Bank’s satisfaction), and the obligation of Borrower in
Section 12.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”

2.4 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 hereby are added or amended and restated
in their entirety, as applicable:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of

 

2



--------------------------------------------------------------------------------

its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense of Borrower and its
Subsidiaries on a consolidated basis, plus (e) non-cash compensation expenses or
other non-cash expenses or charges incurred during such period arising from the
sale of stock, the granting of stock options, stock appreciation rights and
other similar arrangements of Borrower and its Subsidiaries, plus the fair value
of the contingent consideration liability associated with the Liposonix
acquisition, in as much as these impact the income statement.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Leverage Ratio” means a ratio of (i) all funded Indebtedness (other than
Indebtedness under the Mezzanine Loan Documents) owing from Borrower to Bank to
(ii) trailing twelve (12) month EBITDA.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, the Guaranty, the Security Agreement, any Bank Services
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Mezzanine Loan Documents” mean the “Loan Documents” as such term is defined
that that certain Loan and Security Agreement by and between Bank and Borrower
dated as of August 29, 2012.

“Obligations” are any Credit Party’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts any Credit Party owes Bank
now or later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of any Credit Party
assigned to Bank, and the performance of any Credit Party’s duties under the
Loan Documents.

“Total Consolidated Indebtedness” means outstanding Indebtedness for borrowed
money, including all outstanding Indebtedness for borrowed money under the Loan
Documents (but excluding Indebtedness under the Mezzanine Loan Documents) and
all capital lease obligations.

 

3



--------------------------------------------------------------------------------

2.5 Section 13 (Definitions). Subsections (a) and (h) of the defined term
“Permitted Indebtedness” set forth in Section 13.1 is amended in its entirety
and replaced with the following:

“(a) Borrower’s Indebtedness to Bank under this Agreement, the Mezzanine Loan
Documents and any other Loan Document;”

“(h) Indebtedness (i) between Borrower and any of its Subsidiaries which are
Guarantors or among any of Borrower’s Subsidiaries which are Guarantors or
(ii) between Borrower and any of its Subsidiaries which are not Guarantors or
among any of Borrower’s Subsidiaries which are not Guarantors; provided that the
aggregate amount of such Indebtedness in this subsection (ii) does not exceed
One Million Dollars ($1,000,000) at any time;”

2.6 Section 13 (Definitions). Subsection (d) of the defined term “Permitted
Investments” set forth in Section 13.1 is amended in its entirety and replaced
with the following:

“(d) Investments (i) in or to Borrower or any of its Subsidiaries which are
Guarantors or (ii) in or to any of Borrower’s Subsidiaries which are not
Guarantors in an amount not to exceed Two Million Dollars ($2,000,000) per
month;”

2.7 Section 13 (Definitions). Subsection (a) of the defined term “Permitted
Liens” set forth in Section 13.1 is amended in its entirety and replaced with
the following:

“(a) (i) Liens securing Permitted Indebtedness described under clauses (b) and
(c) of the definition of “Permitted Indebtedness”, (ii) Liens arising under this
Agreement, the Mezzanine Loan Documents or other Loan Documents or (iii) Liens
existing as of the Effective Date and disclosed on the Perfection Certificate;”

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) Borrowers’ payment of all Bank Expenses, which may be debited from any
Borrower’s accounts with Bank.

[Balance of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

SILICON VALLEY BANK

   

BORROWER

 

SOLTA MEDICAL, INC.

By:  

/s/ David M. Sabow

    By:  

/s/ John F. Glenn

Name:  

David Sabow

    Name:  

John F. Glenn

Title:  

SRM

    Title:  

CFO

[Signature Page to Eight Amendment to Loan and Security Agreement]